     Case 2:20-cv-00340-ECM-JTA Document 17 Filed 06/11/21 Page 1 of 11




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

J.L. LANE LENDING, LLC,                     )
                                            )
      Plaintiff,                            )
                                            )
      v.                                    )    CASE NO. 2:20CV340-ECM
                                            )            (wo)
WELLS FARGO BANK NATIONAL                   )
ASSOCIATION,                                )
                                            )
      Defendant.                            )

                      MEMORANDUM OPINION and ORDER

      Now pending before the Court is a motion to dismiss filed by Defendant Wells Fargo

Bank, National Association. (Doc. 5).

      The Plaintiff, J.L. Lane Lending, LLC, originally filed a complaint in the Circuit

Court of Montgomery County, Alabama. The case was removed to federal court by the

Defendant on the basis of diversity subject-matter jurisdiction. No motion to remand was

filed. Based on the allegations of the complaint, the sole member of the Plaintiff and the

Defendant are completely diverse (doc. 1-1), and more than $75,000 is in controversy.

Therefore, the Court has subject-matter jurisdiction, pursuant to 28 U.S.C. § 1332.

      In the complaint, the Plaintiff brings claims for fraud (count one), negligence (count

two), and conversion (count three). In response to the complaint, the Defendant filed a

motion to dismiss, followed by an answer.

      After initial briefing on the motion to dismiss, because the Plaintiff had not had an

opportunity to respond to new arguments and supplemental authority provided by the
     Case 2:20-cv-00340-ECM-JTA Document 17 Filed 06/11/21 Page 2 of 11




Defendant, the Court gave the Plaintiff additional time in which to file a response in

opposition to the motion to dismiss.

       Upon consideration of the complaint and the briefs of the parties, and for the reasons

that follow, the motion to dismiss the complaint (doc. 5) is due to be GRANTED, but the

Plaintiff will be given an opportunity to file an amended complaint.

                            I.     STANDARD OF REVIEW

       A Rule 12(b)(6) motion to dismiss tests the sufficiency of the complaint against the

legal standard set forth in Rule 8: “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To survive a motion to dismiss,

a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U. S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U. S. 544, 570 (2007)).

       “Determining whether a complaint states a plausible claim for relief [is] ... a context-

specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Id. at 663 (alteration in original) (citation omitted). The plausibility

standard requires “more than a sheer possibility that a defendant has acted unlawfully.”

Iqbal, 556 U. S. at 678. Conclusory allegations that are merely “conceivable” and fail to

rise “above the speculative level” are insufficient to meet the plausibility standard.

Twombly, 550 U. S. at 555, 570. This pleading standard “does not require ‘detailed factual

allegations,’ but it demands more than an unadorned, the-defendant-unlawfully-harmed-

me accusation.” Id. at 678. Indeed, “[a] pleading that offers ‘labels and conclusions’ or ‘a

formulaic recitation of the elements of a cause of action will not do.’” Id.

                                              2
     Case 2:20-cv-00340-ECM-JTA Document 17 Filed 06/11/21 Page 3 of 11




                                       II. FACTS

       The facts as alleged in the complaint are as follows:

       The Plaintiff planned to close a real estate loan and had been communicating with

Kristi C. Fuller (“Fuller”) about that closing. The Plaintiff received an email

communication with wire transfer instructions, including the account information for an

account at Defendant Wells Fargo Bank and listing the beneficiary as “Kristi C. Fuller Law

LLC-Real Estate IOLTA.” (Doc. 1-1 ¶10).

       The complaint alleges that because the wire transfer expressly identified “Kristi C.

Fuller—RE IOLTA,” the Defendant was notified of the intended beneficiary’s name and

that the intended account was an IOLTA account. (Id. ¶27).

       The Plaintiff initiated a wire transfer of $100,000 at its bank to the account number

at the Defendant bank and identified the beneficiary as Kristi C. Fuller-RE IOLTA. Fuller

did not receive the funds from the wire transfer. The money had been placed in an account

that was not owned by Fuller, but by a third-party unknown to the Plaintiff. The money

was moved out of the account the same day.

       The complaint alleges that prior to this incident, the Defendant had become aware

that it had been used to perpetrate fraudulent wire transfers, but did nothing to protect

against such fraud. The complaint identifies alternative theories by first alleging that if

“the account into which Wells Fargo deposited Plaintiff’s funds was an IOLTA account

affiliated with Ms. Fuller's name, then Wells Fargo allowed an imposter to open an IOLTA

account at its facilities, failed to observe any customer identification protocol, and

fraudulently represented that account as an authentic account belonging to Ms. Fuller.” (Id.

                                             3
     Case 2:20-cv-00340-ECM-JTA Document 17 Filed 06/11/21 Page 4 of 11




¶30). The complaint goes on to allege that if “the account into which Wells Fargo deposited

Plaintiff s funds was not an IOLTA account and not owned by Ms. Fuller, then Wells Fargo

knowingly deposited Plaintiff s funds into an account that clearly contradicted Plaintiff’s

intended recipient.” (Id. ¶31). According to the Plaintiff’s complaint, “[s]imple and quick

steps, such as adhering to customer identification in opening accounts and/or checking the

intended beneficiary name with an account owner and/or checking the intended account

type should have allowed Wells Fargo to easily prevent this fraud.” (Id. ¶32).

                                   III.    DISCUSSION

       The Defendant has moved to dismiss all of the Plaintiff’s claims, arguing that the

Plaintiff’s common-law claims are displaced by Alabama statutory law, and that, even if

they are not, the Plaintiff has failed to state a claim for fraud, negligence, or conversion.

       Title 7 of the Alabama Code codifies Article 4A of the Uniform Commercial Code

(“U.C.C.”), which “governs a specialized method of payment referred to in the Article as

a funds transfer but also commonly referred to in the commercial community as a

wholesale wire transfer.” ALA. CODE § 7-4A-10, Official Comments. “[I]f the situation

made the basis of a dispute is addressed in Article 4A, then the provisions of Article 4A

provide the exclusive rights and remedies of the parties involved.” Fitts v. AmSouth Bank,

917 So. 2d 818, 824 (Ala. 2005). As recently explained by another district court in this

circuit, “§ 7-4A-207 describes the rights and obligations arising when a payment order

‘identifies the beneficiary both by name and by a[ ] ... bank account number[,] and the

name and number identify different persons.’ § 7-4A-207(b).” Simple Helix, LLC v. Relus

Techs., LLC, 2020 WL 5984024, at *5 (N.D. Ala. Oct. 8, 2020). Accordingly, a plaintiff

                                              4
         Case 2:20-cv-00340-ECM-JTA Document 17 Filed 06/11/21 Page 5 of 11




only may assert a common law claim based upon a funds transfer if the claim (1) arises

from circumstances not contemplated in Article 4A; or (2) represents rights and obligations

not contrary to those set forth in Article 4A. Id. at *11.

          Section 7-4A-207 provides as follows:

                        (b) If a payment order received by the beneficiary's bank
                identifies the beneficiary both by name and by an identifying
                or bank account number and the name and number identify
                different persons, the following rules apply:
                        (1) Except as otherwise provided in subsection (c), if the
                beneficiary's bank does not know that the name and number
                refer to different persons, it may rely on the number as the
                proper identification of the beneficiary of the order. The
                beneficiary's bank need not determine whether the name and
                number refer to the same person.
                        (2) If the beneficiary's bank pays the person identified
                by name or knows that the name and number identify different
                persons, no person has rights as beneficiary except the person
                paid by the beneficiary's bank if that person was entitled to
                receive payment from the originator of the funds transfer. If no
                person has rights as beneficiary, acceptance of the order cannot
                occur.

“The rights and obligations set forth in § 7-4A-207 vary depending upon the beneficiary's

bank's knowledge that a payment order misdescribes the beneficiary.” 2020 WL 5984024,

at *5.

          The Official Comments to the statute provide as follows: “ ‘Know’ is defined in

Section 1-201(25) to mean actual knowledge, and Section 1-201(27) states rules for

determining when an organization has knowledge of information received by the

organization.” ALA. CODE § 7-4A-207.

          Section 7-4A-201 (27) defines “security procedure” as



                                                5
      Case 2:20-cv-00340-ECM-JTA Document 17 Filed 06/11/21 Page 6 of 11




              a procedure established by agreement of a customer and a
              receiving bank for the purpose of (i) verifying that a payment
              order or communication amending or cancelling a payment
              order is that of the customer, or (ii) detecting error in the
              transmission or the content of the payment order or
              communication. A security procedure may require the use of
              algorithms or other codes, identifying words or numbers,
              encryption, callback procedures, or similar security devices.
              Comparison of a signature on a payment order or
              communication with an authorized specimen signature of the
              customer is not by itself a security procedure.
ALA. CODE § 7-4A-201 (27). Bearing mind these statutory provisions, the Court now turns

to each of the Plaintiff’s claims.

       A. Negligence

       As earlier noted, the allegations of the complaint are that the Plaintiff initiated a

wire transfer following instructions which had provided an account number and listed the

beneficiary of the account as “Kristi C. Fuller Law LLC- Real Estate IOLTA.” (Doc. 1-1

¶¶10-11).    The complaint further alleges that Wells Fargo “was notified” of the

beneficiary’s name and that the intended account was an IOLTA account. (Id. ¶27). The

complaint posits that “[s]imple and quick steps, such as adhering to customer identification

in opening accounts and/or checking the intended beneficiary name with an account owner

and/or checking the intended account type should have allowed Wells Fargo to easily

prevent this fraud.” (Id. ¶33)

       The Plaintiff in this case does not identify cases which would support a conclusion

that its negligence claim is not displaced by statute. See C & N Contractors, Inc. v.

Community Bancshares, Inc., 646 So. 2d 1357, 1362 (Ala.1994) (holding that judgment is


                                             6
     Case 2:20-cv-00340-ECM-JTA Document 17 Filed 06/11/21 Page 7 of 11




appropriate where U.C.C. provisions “appear[ ] to displace the plaintiffs' action for

common law negligence or wantonness, and the plaintiffs have cited no authority to

establish that it does not displace their claims.”).       Negligence in failing to note a

discrepancy between an account number and a beneficiary arises from circumstances which

are specifically contemplated in Article 4A; in fact, that article precludes relief under those

circumstances. ALA. CODE § 7-4A-207(b)(1).

       The Plaintiff’s response to the preemption argument in the motion to dismiss

appears to be that because the Plaintiff has adequately alleged “actual knowledge” on the

part of the Defendant, ALA. CODE § 7-4A-207(b)(1) does not govern this case.              The

Plaintiff’s “actual knowledge” allegation, however, does not remove its negligence claim

from the U.C.C., because a claim based on “actual knowledge” also is contemplated by the

U.C.C. in § 7-4A-207(b)(2). In other words, while the Plaintiff has pointed to purported

allegations of “actual knowledge” in an attempt to show that ALA. CODE § 7-4A-207(b)(1)

does not apply, because action taken with actual knowledge is contemplated in § 7-4A-207

(b)(2), negligence claims arising from both an unknown discrepancy and from “actual

knowledge” fall within, and are displaced by, Article 4A. Fitts, 917 So. 2d at 824.

Accordingly, the negligence claim asserted here is preempted and due to be dismissed.

       B. Fraud

       The Defendant has argued both that the fraud claim by the Plaintiff is preempted by

the U.C.C. and that the claim is inadequately pleaded under FED. R. CIV. P. 9(b).

       The Eleventh Circuit has addressed the question of preemption of a state-law claim

in the context of a case where money was transferred by wire to a party that knew or should

                                              7
      Case 2:20-cv-00340-ECM-JTA Document 17 Filed 06/11/21 Page 8 of 11




have known that the funds were obtained illegally. See Regions Bank v. Provident Bank,

Inc., 345 F.3d 1267 (11th Cir. 2003). The court explained that “a provision of state law

that requires a receiving or beneficiary bank to disgorge funds that it knew or should have

known were obtained illegally when it accepted a wire transfer is not inconsistent with the

goals or provisions of Article 4A.” Id. at 1275. The court further reasoned that interpreting

Article 4A in a manner that would allow a beneficiary bank to accept funds when it knows

or should know that they were fraudulently obtained would improperly allow banks to use

Article 4A as a shield for fraudulent activity. Id. at 1276.

       In this case, the Plaintiff alleges that the Defendant represented, “by not properly

verifying and authenticating identity before opening the account,” that the account the

Plaintiff wired the funds to was an authentic account opened by Kristi C. Fuller. (Doc. 1-1

¶37-8). At other points in the complaint, the Plaintiff alleges that the Defendant failed to

adequately monitor account openings and to adhere to customer identification protocols.

(Id. ¶20).

       Allegations regarding a failure to follow security protocols may be sufficient to

bring at least an aspect of the fraud claim within the U.C.C. See ALA. CODE § 7-4A-207,

Official Comments; ALA. CODE § 7-4A-201. Another district court in this circuit has

reasoned that if alleged fraud centers on a wire transfer, the fraud claim is preempted. Zeal

Glob. Servs. Priv. Ltd. v. SunTrust Bank, 2020 WL 7480345, at *5 (N.D. Ga. Dec. 18,

2020). That case, however, specifically noted that the facts alleged there did not involve

“improper account openings,” id., whereas, in this case, account openings are identified in

the complaint. It may be, therefore, that the fraudulent activity alleged in this case falls

                                              8
     Case 2:20-cv-00340-ECM-JTA Document 17 Filed 06/11/21 Page 9 of 11




outside of the Alabama commercial statutes. Because multiple theories are alleged,

however, a more definite statement of the fraud claim is needed before the Court can

adequately analyze this claim.

       Furthermore, in pleading a fraud claim under state law in federal court, the Plaintiff

must comply with the heightened pleading requirements of FED. R. CIV. P. 9(b). See

Barrett v. Scutieri, 281 Fed. Appx. 952, 953 (11th Cir. 2008) (requiring claimant to set

forth elements of fraud under state law but to plead with particularity under federal law).

The fraud claim in this case does not meet that standard. See Brooks v. Blue Cross & Blue

Shield of Fla., Inc., 116 F.3d 1364, 1380–81 (11th Cir. 1997)(setting out the requirements

of Rule 9(b) that plaintiffs must allege: (1) the precise statements, documents, or

misrepresentations made; (2) the time, place, and person responsible for the statement; (3)

the content and manner in which these statements misled the plaintiffs; and (4) what the

defendants gained by the alleged fraud). Because the original complaint was filed in state

court and removed to federal court, the Court will grant the motion to dismiss as to the

fraud claim, but will allow the Plaintiff additional time in which to re-plead a fraud claim,

should the Plaintiff choose to do so.

       C. Conversion

       The Defendant argues that the conversion claim asserted in this case is preempted

by the U.C.C. The Defendant also argues that because the funds are not sufficiently

identifiable, the Defendant was never the owner of the funds, and there is no allegation that

it exercised dominion over the funds, the Plaintiff has failed to state a claim of conversion.



                                              9
     Case 2:20-cv-00340-ECM-JTA Document 17 Filed 06/11/21 Page 10 of 11




       The elements of a conversion claim are a “wrongful taking of specific property and

an assumption of ownership or dominion over the separate and identifiable property of

another.” McGee v. McGee, 91 So. 3d 659, 667 (Ala. 2012)(citation omitted). Generally,

there can be no claim for conversion of money unless the money is specific money capable

of identification. Gray v. Liberty Ins. Co., 623 So. 2d 1156, 1160 (Ala. 1993).

       In Simple Helix, 2020 WL 5984024, the court applied Alabama law to a conversion

claim in the context of a wire transfer. The court concluded that the conversion claim was

not preempted because the bank knew the payment order misdescribed the beneficiary and

knowingly paid a person not entitled to the originator’s payment, but reasoned that the

plaintiff could not establish a conversion claim on the facts because cash was at issue, not

a specific check, and the defendant did not retain the funds for its own use. Id. at *16. This

Court finds the same is true here in that there is no allegation that specific money capable

of identification was transferred or that the Defendant retained funds for its own use.

Therefore, the motion to dismiss is due to be GRANTED as to the conversion claim for

failure to state a claim even if that claim is not preempted.

                                      IV.    CONCLUSION

       For the reasons discussed, it is ORDERED as follows:

       1. The Motion to Dismiss is GRANTED and the negligence and conversion claims

          are DISMISSED with prejudice, but the fraud claim is DISMISSED without

          prejudice.

       2. The Plaintiff is given until June 25, 2021 to file a new, amended complaint, if

          the Plaintiff chooses to do so and can do so within the requirements of FED. R.

                                             10
Case 2:20-cv-00340-ECM-JTA Document 17 Filed 06/11/21 Page 11 of 11




    CIV. P. 11. Any amended complaint filed must be complete unto itself, and not

    incorporate any previous complaint by reference, consistent with M.D. Ala.

    Local Rule 15.1.

 3. Any re-pleaded fraud claim should comply with FED. R. CIV. P. 9(b) as discussed

    in this Memorandum Opinion and Order.



 Done this 11th day of June, 2021.



                            /s/ Emily C. Marks
                            EMILY C. MARKS
                            CHIEF UNITED STATES DISTRICT JUDGE




                                     11
